Citation Nr: 1536854	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-18 097	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at the Martin Memorial Medical Center for medical treatment from February 17, 2009 to February 18, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination issued by the Department of Veterans Affairs Medical Center in West Palm Beach, Florida.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from January 1958 to July 1961.

2.	On August 22, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


